MEMORANDUM **
In Appeal No. 01-16053, Maria Rosario Espinoza appeals pro se the magistrate judge’s order awarding attorney’s fees to First Select, Inc., in connection with First Select’s motion for a protective order from discovery pending remand. We dismiss the appeal for lack of jurisdiction because the parties did not consent to entry of a final order by a magistrate judge, and the district court did not expressly adopt the magistrate judge’s March 9, 2001 order. See Nasca v. Peoplesoft (In re Nasca), 160 F.3d 578, 579 (9th Cir.1998).
In Appeal No. 02-15159, Espinoza appeals pro se the district court’s order awarding attorney’s fees to First Select in connection with First Select’s motion to remand. We have jurisdiction pursuant to 28 U.S.C. § 1291 to review the award of attorney’s fees, see Schmitt v. Ins. Co. of N. Am., 845 F.2d 1546,1551 (9th Cir.1988), and conclude that the district court did not abuse its discretion in awarding attorney’s fees, see Moore v. Permanente Med. Group, Inc., 981 F.2d 443, 447 (9th Cir. 1992).
Appeal No. 01-16053 is DISMISSED.
Appeal No. 02-15159 is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.